BELCHER, Commissioner.
This is an appeal from the order of the judge of the 74th District Court of Mc-Lennan County refusing to discharge and remanding appellant to the custody of the arresting officer under the extradition warrant of the governor of this state, issued upon the requisition of the governor of the State of Arkansas.
It is now made to appear by the motion of the criminal district attorney of Mc-Lennan County, filed herein, that the accusation upon which the requisition was based is no longer pending in the demanding state and all matters connected therewith have been' fully determined.
Under the facts stated, said district attorney moves that the judgment of the trial court be reversed and the appellant ordered discharged from custody.
The motion is granted. Accordingly, the judgment remanding appellant to custody under the executive warrant is reversed and appellant ordered released from further custody thereunder.
Opinion approved by the court.